Citation Nr: 1637278	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  06-37 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

Entitlement to an increased disability rating (or evaluation) in excess of 20 percent for service-connected herniated nucleus pulposus (HNP) (a back disability).

Entitlement to an increased initial disability rating (or evaluation) in excess of 10 percent for service-connected radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

R. Dodd, Counsel



INTRODUCTION


The Veteran, who is the appellant, had active service from December 1975 to August 1979. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Salt Lake City, Utah, that denied an evaluation in excess of 20 percent for herniated nucleus pulposus.  The Reno, Nevada RO has assumed jurisdiction over this appeal. 

In November 2009, the Board remanded this matter for additional development to include a VA examination, which was performed in April 2010.  The appeal was once again remanded by the Board in August 2011, at which time the Board added the issue of a TDIU to the appeal.  The matter was most recently before the Board in May 2015, at which time the claim for increased evaluation for the herniated nucleus pulposus was denied, service-connection for a separate rating for radiculopathy of the left lower extremity was granted, and the claim for TDIU was remanded.

The Veteran then appealed his claim to the United States Court of Appeals for Veterans Claims (Court), which granted a Joint Motion for Remand regarding the issue of the claim for increased evaluation for the herniated nucleus pulposus in January 2016.  The issues regarding the grant of service-connection for radiculopathy of the left lower extremity and the remand for the TDIU were left undisturbed.

The issue of the claim for increased evaluation for the herniated nucleus pulposus was returned to the Board for reajudication.  The Board notes that, on August 2015, the RO promulgated the grant of service connection for a separate rating of radiculopathy of the left lower extremity evaluated at 10 percent disabling and effective October 25, 2005.  However, it does not appear that the RO has completed its development for the issue of the TDIU and, as such, it still remains on remand.

The Board additionally notes that in July 2016, the Veteran's representative submitted additional medical treatment records with a waiver of RO consideration.  Accordingly, the July 2016 submitted medical records shall be considered accordingly.

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claim.

Herniated Nucleus Pulposus

Although the Board initially denied the Veteran's claim for an increased evaluation in excess of 20 percent for herniated nucleus pulposus on both a scheduler and extrascheduler basis in its May 2015 decision, it finds that the issue of an increased evaluation on an extrascheduler basis must be remanded for additional development.

In Brambley v. Principi, 17 Vet.App. 20, 24 (2003), the Court held that it "was premature for the Board to decline extraschedular consideration where the record was significantly incomplete in a number of relevant areas probative of the issue of employability."  Here, it is noted the Board has previously remanded the issue of TDIU for incomplete development regarding the issue of the employability of the Veteran in light of his service-connected disabilities, both individually and collectively, to specifically include his herniated nucleus pulposus.  

Because that development has yet to be completed, the Board finds that the Veteran's claim for an increased evaluation in excess of 20 percent for his herniated nucleus pulposus, to include on an extraschedular basis is inextricably intertwined with the issue of entitlement to a TDIU under the specific facts of this case.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  The issue of TDIU on remand must be addressed by the agency of original jurisdiction before the Board renders a decision on the extrascheduler rating claim, as the completion of the required development for that remanded claim will also be determinative of the disposition of the Veteran's extrascheduler consideration for his herniated nucleus pulposus in light of the completed development.

Accordingly, upon completion of the requested development for the issue of TDIU, the RO should reconsider the Veteran's increased rating claim for his herniated nucleus pulposus, to include whether to refer the claim to the Director of Compensation Service for consideration of whether extraschedular evaluations ware warranted.

Radiculopathy

As an additional matter, the record reflects that the Veteran filed a notice of disagreement (NOD) with respect to the August 2015 rating decision on the promulgation of the Board's grant of the Veteran's radiculopathy of the left lower extremity.  See May 2016 NOD. When there has been an adjudication of a claim and a NOD as to its denial, the claimant is entitled to a statement of the case (SOC).  See 38 C.F.R. § 19.26.  A SOC addressing the increased rating claim for radiculopathy of the left lower extremity has not been issued.  Thus, a remand for issuance of a SOC is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained. 38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c) (2015); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal. After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all outstanding VA treatment records. All attempts to procure records should be documented in the file. If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. The Veteran should be provided with a SOC for the issue of an increased rating in excess of 10 percent for service-connected radiculopathy of the left lower extremity.

3. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




